    Case 2:19-cv-11149-LMA-DMD Document 94-2 Filed 03/31/20 Page 1 of 3


From:            Eric Rhine
To:              fsalley@acadiacom.net
Cc:              Nanette Hartdegen; Josh Koch
Subject:
Date:
Attachments:
                 RE: Rec Marine/Richard | Service of Discovery
                 Thursday, October 3, 2019 2:25:12 PM
                 2019_10_03 ROGS TO REC.pdf
                                                                                                          2
                 2019_10_03 ROGS TO OTS.pdf
                 2019_10_03 ROGS TO GULF OFFSHORE.pdf
                 2019_10_03 RFP TO OTS.pdf
                 2019_10_03 RFP TO GULF.pdf
                 2019_10_03 RFP TO REC.pdf


Fred,

Is there a reason you feel the need to remain obstinate in this matter?

Please identify for me the specific Federal Rule that forbids Nanette from serving discovery that is
drafted UNDER MY NAME.

Attached please find Richard’s First Set of Interrogatories and First Request for Production directed
to each – REC Marine, Gulf Offshore, and OTS -- for response within the time limit imposed by the
FRCP. Either way, the discovery is yet again – FOR A SECOND TIME – served on you.

Are you going to include this alleged horrific grievance in your next Status Conference Report to the
Court? The practice of law does not require the difficulty you are deliberately inserting into this
matter. It is unfortunate you feel the need to do so.

Should you wish to discuss any of this, or any of your false and misleading allegations to the Court in
the future, please contact me.
Eric

Eric J. Rhine, Esq.
Spagnoletti Law Firm
401 Louisiana Street, 8th Floor
Houston, TX 77002-1629
+ 1 713 653 5600 [main]
+ 1 713 653 5607 [direct]
+ 1 713 653 5656 [fax]
erhine@spaglaw.com [email]

This message is for the named person's use only. It may contain sensitive and private
proprietary or legally privileged information. No confidentiality or privilege is waived or
lost by any mistransmission. If you are not the intended recipient, please immediately
delete it and all copies of it from your system, destroy any hard copies of it and notify the
sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part
of this message if you are not the intended recipient.
     Case 2:19-cv-11149-LMA-DMD Document 94-2 Filed 03/31/20 Page 2 of 3


From: Nanette Hartdegen <njh@spaglaw.com>
Sent: Thursday, October 03, 2019 2:16 PM
To: Eric Rhine <erhine@spaglaw.com>
Subject: FW: Rec Marine/Richard | Service of Discovery




From: fsalleyA <fsalley@acadiacom.net>
Sent: Thursday, October 3, 2019 2:14 PM
To: Nanette Hartdegen <njh@spaglaw.com>
Subject: Re: Rec Marine/Richard | Service of Discovery

                                            SALLEY & ASSOCIATES
                                                           Attorneys

 Fred E. Salley                                     77378 Hwy 1081                           Telephone:1-985-867-8830
 ______________                                      P.O. Box 3549                           Facsimile: 1-985-867-3368
                                                  Covington, LA 70434                         Cellular : 1-504-450-3880


Thursday, October 03, 2019 14:07:01

You are not authorized by the federal rules to serve any pleadings on opposing counsel. Counsel
must effect service themselves under their name on opposing counsel. It is a federal court of law
and record--paralegals do not posses the required qualifications or exposure, and are not members
of the state bar or federal bar.

Best regards,


Fred E. Salley


----------------------------------------------------------------------------------------------


On 10/3/2019 10:27 AM, Nanette Hartdegen wrote:
        Dear Counsel:

        Attached please find Richard’s First Set of Interrogatories and First
        Request for Production directed to each – REC Marine, Gulf Offshore, and
        OTS -- for response within the time limit imposed by the FRCP.

        Regards,


        _____________________________
        Nanette J. Hartdegen
Case 2:19-cv-11149-LMA-DMD Document 94-2 Filed 03/31/20 Page 3 of 3


 Paralegal Administrator
 Spagnoletti Law Firm
 401 Louisiana Street, 8th Floor
 Houston, TX 77002-1629
 +1 713 653 5625 [direct]
 +1 713 653 5600 [main]
 +1 713 653 5656 [fax]

 This message is for the named person's use only. It may contain sensitive
 and private proprietary or legally privileged information. No
 confidentiality or privilege is waived or lost by any mistransmission. If you
 are not the intended recipient, please immediately delete it and all copies of
 it from your system, destroy any hard copies of it and notify the sender.
 You must not, directly or indirectly, use, disclose, distribute, print or copy
 any part of this message if you are not the intended recipient.

 Tax Advice Disclosure: Any U.S. federal tax advice contained in this
 communication, including any attachment(s), unless expressly stated
 otherwise, was and is not intended or written to be used, and cannot be
 used, for the purpose of (1) avoiding penalties under the Internal Revenue
 Code or (2) promoting, marketing or recommending to another party any
 matters addressed herein.




    Virus-free. www.avast.com
